Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 6-24 are allowable. The restriction/election requirement between inventions I and II, as set forth in the Office action mailed on 8/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction/election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction/election requirement of species I and II is fully withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta on 10/27/2021.

The application has been amended as follows: 

Claim 10, lines 1-2:		Delete “the plurality of steam discharge ducts”
				Insert – a plurality of steam discharge ducts--

Claim 21, line 12:		Delete “the plurality of steam discharge ducts”
				Insert – a plurality of steam discharge ducts—

Claim 22, lines 1-2:		Delete “the plurality of steam discharge ducts”
				Insert – a plurality of steam discharge ducts--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, in conjunction with the  other claim limitations, wherein the elbow has an inner bend radius of between 3.5 and 4.5 mm and an outer bend radius of between 9 and 11 mm (per claim 1), the outlet opening leads to the inner chamber tangentially to the front wall, such that the steam exiting the outlet opening flows along the front wall (per claim 6), and the first diffusion chamber is crossed by the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ABBY M SPATZ/Examiner, Art Unit 3732       

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732